                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 1 of 21 Page ID #:183




                                       1 Tricia L. Legittino (SBN 254311)
                                         tlegittino@fkks.com
                                       2 FRANKFURT KURNIT KLEIN + SELZ PC
                                         2029 Century Park East, Suite 2500N
                                       3 Los Angeles, California 90067
                                         Telephone: (310) 579-9600
                                       4 Facsimile: (310) 579-9650
                                       5 Attorneys for CITIBANK, N.A
                                         improperly sued herein as Citigroup Inc.
                                       6
                                       7
                                                                       UNITED STATES DISTRICT COURT
                                       8
                                                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                       9
                                      10
                                           ANTHONY MILLER,                              Case No. 2:21-cv-4237-FLA-MRW
                                      11
                                                             Plaintiff,
                                      12                                                DEFENDANT CITIBANK, N.A.’S
                                                    vs.                                 NOTICE OF MOTION AND
2029 Century Park East, Suite 2500N




                                      13                                                MOTION FOR AN ORDER
   Los Angeles, California 90067




                                         CITIGROUP INC.; EARLY                          COMPELLING ARBITRATION
        P (310) 579-9600




                                      14 WARNING SERVICES, LLC; WELLS                   AND STAYING ACTION;
                                         FARGO, N.A.; DOES 1-50                         MEMORANDUM OF POINTS AND
                                      15 INCLUSIVE,                                     AUTHORITIES
                                      16                     Defendants.
                                                                                        [Declarations of July Elly and Tricia L.
                                      17                                                Legittino filed concurrently herein]
                                      18
                                                                                        Date: July 16, 2021
                                      19                                                Time: 1:30 p.m.
                                                                                        Crtm: 6B
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                1
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 2 of 21 Page ID #:184




                                       1                               NOTICE OF MOTION AND MOTION
                                       2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                       3            PLEASE TAKE NOTICE that on July 16, 2021 at 1:30 p.m., or as soon
                                       4 thereafter as the matter may be heard, in Courtroom 6B by the Honorable Fernando
                                       5 L. Aenlle-Rocha of the United States District Court for the Central District of
                                       6 California, located at 350 West 1st Street, 6th Floor, Los Angeles, CA 90012,
                                       7 defendant Citibank, N.A. (hereinafter “Citibank” or “Bank”), improperly sued here
                                       8 as Citigroup, Inc., will and hereby does move this Court for an Order requiring that
                                       9 this matter proceed by arbitration before JAMS with respect to all claims plaintiff
                                      10 Anthony Miller (“Plaintiff” or “Miller”) has asserted against Citibank in the within
                                      11 action, pursuant to their agreements to arbitrate. Citibank further requests that this
                                      12 Court retain jurisdiction to enter judgment based on the award of the arbitrator, and
2029 Century Park East, Suite 2500N




                                      13 that the within action otherwise be stayed pending the conclusion of the arbitration.
   Los Angeles, California 90067
        P (310) 579-9600




                                      14            This Motion is based upon this notice, the attached memorandum of points
                                      15 and authorities, the declarations of July Elly and Tricia L. Legittino filed
                                      16 concurrently herein and all exhibits attached thereto, the Complaint, and upon all
                                      17 other pleadings, evidence and argument as may be presented at or before the time of
                                      18 the hearing on the motion.
                                      19            Counsel for Citibank met and conferred with counsel for Plaintiff on May 27,
                                      20 2021, before filing this motion, in accordance with Local Rule 7-3.
                                      21 DATED: June 6, 2021                     FRANKFURT KURNIT KLEIN + SELZ PC
                                      22
                                      23
                                                                                 By: /s/ Tricia L. Legittino
                                      24
                                                                                     Tricia L. Legittino
                                      25                                             Attorney for CITIBANK, N.A. improperly
                                      26                                             sued herein as Citigroup Inc.

                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                  2
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 3 of 21 Page ID #:185




                                       1
                                                                                   TABLE OF CONTENTS
                                       2
                                           I.       INTRODUCTION ............................................................................................. 1
                                       3
                                           II.      STATEMENT OF FACTS................................................................................ 2
                                       4
                                                    A.       Summary of Allegations of the Complaint. ............................................ 2
                                       5
                                                    B.       The Arbitration Agreements. .................................................................. 4
                                       6
                                           III.     ARGUMENT .................................................................................................. 12
                                       7
                                                    A.       The Court Should Compel Arbitration of Plaintiff’s Claims
                                       8                     Pursuant to the Federal Arbitration Act. ............................................... 12
                                       9            B.       The 2019 Agreement Binds Plaintiff to Arbitration With All Parties to
                                                             This Dispute, Including Early Warning Systems……………………..15
                                      10
                                                    C.       The Court Should Stay This Action Pending the Arbitration. .............. 15
                                      11
                                           IV.      CONCLUSION ............................................................................................... 16
                                      12
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067
        P (310) 579-9600




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                                  i
                                                DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                    ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 4 of 21 Page ID #:186




                                       1                                            TABLE OF AUTHORITIES
                                       2                                                                                                                      Page(s)
                                       3
                                            Cases
                                       4
                                            Armendariz v. Found. of Health Psychcare Servs.,
                                       5      24 Cal. 4th 83 (2000) .......................................................................................... 12
                                       6
                                         Cronus Invs., Inc. v. Concierge Servs.,
                                       7   35 Cal. 4th 376 (2005) ........................................................................................ 14
                                       8 Lomeli v. Midland Funding, LLC,
                                       9    No. 19-CV-01141-LHK, 2019 WL 4695279 (N.D. Cal. Sept. 26,
                                            2019) ................................................................................................................... 15
                                      10
                                      11 Rodriguez v. Am. Techs., Inc.,
                                            136 Cal. App. 4th 1110 (2006) ........................................................................... 14
                                      12
                                         Sherman v. CLP Res., Inc.,
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067




                                            No. CV 12-8080-GW(PLAx), 2015 WL 13542760 (C.D. Cal. June
        P (310) 579-9600




                                      14    22, 2015) (Wu, J.) ............................................................................................... 12
                                      15 Southland Corp. v. Keating,
                                      16    465 U.S. 1 (1984) ............................................................................................... 12

                                      17 SST Millennium LLC v. Mission St. Dev.,
                                            No. 18-cv-06681-YGR, 2019 WL 2342277 (N.D. Cal. June 3, 2019) .............. 14
                                      18
                                      19 Williams v. Eaze Solutions, Inc.,
                                            __ F. Supp. 3d __, 2019 WL 5312956 (N.D. Cal. Oct. 21, 2019) ..................... 14
                                      20
                                         Statutes
                                      21
                                      22 9 U.S.C. §§ 1-6 ........................................................................................................ 12
                                      23 9 U.S.C. § 2 .............................................................................................................. 12
                                      24 9 U.S.C. § 3 .............................................................................................................. 15
                                      25 9 U.S.C. §§ 3-4, 6 ...................................................................................................... 1
                                      26
                                         9 U.S.C. § 4 .............................................................................................................. 13
                                      27
                                         Business and Professions Code §§ 17200 et seq. ...................................................... 3
                                      28
                                         FKKS:2971830v.2 28253.800                                   ii
                                               DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                   ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 5 of 21 Page ID #:187




                                       1 Cal. Civ. Proc. Code § 1281.4 ................................................................................. 16
                                       2 California Financial Information Privacy Act, California Financial
                                       3    Code §§ 4050 et seq.............................................................................................. 3
                                       4 California Uniform Commercial Code ...................................................................... 4
                                       5 Electronic Funds Transfer Act 15 U.S.C. § 1693 ...................................................... 3
                                       6
                                         FAA........................................................................................................ 12, 13, 14, 15
                                       7
                                         Federal Arbitration Act ............................................................................................ 12
                                       8
                                         Other Authorities
                                       9
                                      10 Local Rule 7-3 ........................................................................................................... 1
                                      11 United States Constitution ....................................................................................... 12
                                      12
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067
        P (310) 579-9600




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                            FKKS:2971830v.2 28253.800                                   iii
                                               DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                   ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 6 of 21 Page ID #:188




                                       1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                       2 I.        INTRODUCTION
                                       3           Citibank, improperly sued here as Citigroup, Inc., respectfully moves the
                                       4 Court, pursuant to 9 U.S.C. §§ 3-4, 6, for an order compelling arbitration of the
                                       5 claims in the Complaint Plaintiff filed against it as required by the arbitration
                                       6 provisions contained in the November 1, 2010 and June 18, 2019 Client Manual
                                       7 Consumer Accounts between it and Plaintiff (collectively the “Agreements”), and
                                       8 staying this action pending completion of the arbitration.1 Counsel for Citibank met
                                       9 and conferred with counsel for Plaintiff on May 27, 2021, before filing this motion,
                                      10 in accordance with Local Rule 7-3; however they were unable to reach an agreement
                                      11 to proceed by arbitration thereby necessitating the filing of this motion. (Legittino
                                      12 Decl., ¶ 2).
2029 Century Park East, Suite 2500N




                                      13           All of the Plaintiff’s claims against Citibank in the Complaint derive from
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 two checking accounts he maintained at Citibank: an account ending in numbers
                                      15 9345, opened in November 2010 (the “2010 Account”), and an account ending in
                                      16 numbers 9416 (the “2020 Account”), opened on May 8, 2020. When Plaintiff
                                      17 opened the 2020 Account, he was provided with the then-current Agreement, which
                                      18 had an effective date of June 18, 2019 (the “2019 Agreement”) which explicitly
                                      19 stated that it covered not only the newly opened account, but any claim between
                                      20
                                      21
                                           1
                                           Plaintiff has improperly sued Citigroup Inc. in this action. However, as can be
                                      22 seen from the Agreements, the signature cards and other documents concerning the
                                      23 checking accounts at issue in the Complaint, Citibank, N.A. is the proper entity that
                                         maintained these accounts and not Citigroup Inc. When Citibank’s counsel met and
                                      24 conferred with Plaintiff’s counsel about this he said that Plaintiff will “probably
                                      25 amend” his Complaint to reflect the correct corporate entity. In the event that
                                         Plaintiff does not amend the Complaint to name the correct entity, Citibank reserves
                                      26 the right to file whatever is necessary to ensure that the correct entity is a named
                                      27 defendant in this case. (Declaration of Tricia L. Legittino (“Legittino Decl.”) filed
                                         concurrently herein, ¶ 3).
                                      28
                                         FKKS:2971830v.2 28253.800                   1
                                               DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                   ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 7 of 21 Page ID #:189




                                       1 Plaintiff and Defending arising out of a previous related account. The 2019
                                       2 Agreement contains an arbitration provision that requires the claims in the
                                       3 Complaint against Citibank to proceed by binding arbitration. Also, on the day he
                                       4 opened the 2020 Account, Plaintiff signed a Checking Account Signature Card in
                                       5 which he specifically agreed to be bound by all terms of the Agreement and that any
                                       6 dispute between him and Citibank would be “resolved by binding arbitration” (the
                                       7 “2020 Signature Card”).
                                       8            Additionally, when the Plaintiff opened the 2010 Account he was provided
                                       9 with the then-current Client Manual Consumer Account document (the “2010
                                      10 Agreement”). Just like the Agreement Plaintiff agreed to be bound by in May 2020,
                                      11 the 2010 Agreement contains an arbitration provision that requires the claims
                                      12 against Citibank in the Complaint to proceed by binding arbitration. Also, on the
2029 Century Park East, Suite 2500N




                                      13 day he opened the 2010 Account, Plaintiff signed a Checking Account Signature
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 Card (the “2010 Signature Card”) in which he specifically agreed to be bound by all
                                      15 terms of the 2010 Agreement. Plaintiff therefore bound himself to Citibank’s
                                      16 arbitration provision for the 2010 Account both in 2020 and at the time of opening
                                      17 the 2010 Account.
                                      18            Accordingly, Citibank respectfully brings this motion to compel Plaintiff to
                                      19 arbitrate his claims against all parties and to stay this lawsuit pending completion of
                                      20 the arbitration.
                                      21 II.        STATEMENT OF FACTS
                                      22            A.       Summary of Allegations of the Complaint.
                                      23            Plaintiff alleges, in part, that he has been a customer of Citibank for 23 years.
                                      24 (Compl. ¶ 12.) He acknowledges that when he opened his checking account with
                                      25 Citibank, “he entered into a written agreement with” Citibank. (Id. ¶ 13.) According
                                      26 to Plaintiff, on or about May 8, 2020, Plaintiff observed multiple electronic Zelle
                                      27 debit payments and multiple wire transfers, bringing his account balance from in
                                      28
                                           FKKS:2971830v.2 28253.800                     2
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 8 of 21 Page ID #:190




                                       1 excess of $22,500 to $103 between May 7 and May 8, 2020. (Id. ¶¶ 16-25.)
                                       2 Plaintiff claims he did not authorize these payments. (Id. ¶¶ 21-22.) Plaintiff claims
                                       3 that on May 8, 2020, he called the Citibank customer service line in order to report
                                       4 these charges as unauthorized. (Id. ¶ 26.) Plaintiff claims that he spoke with a
                                       5 representative named Jhona, who instructed him to visit a Citibank branch in order
                                       6 to close the account in question and open a new account. (Id.)
                                       7            Plaintiff claims that on May 8, 2020, he visited Citibank’s branch, located at
                                       8 4500 Atlantic Ave., Long Beach, CA 90807. (Id. ¶ 27.) The complaint alleges that
                                       9 on that date, a banker named Daniel Rafaeloff opened a new checking account at
                                      10 that branch, froze the previous account, and that Plaintiff then transferred all
                                      11 remaining assets from the 2010 account into the 2020 account. (Id. ¶ 28.) The
                                      12 complaint further alleges that Citibank then deposited $10,000 into the 2020
2029 Century Park East, Suite 2500N




                                      13 account, and that Mr. Rafaeloff informed Plaintiff that the bank would require
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 additional time to research reimbursement for the remaining balance that had been
                                      15 removed from Plaintiff’s account. (Id.)
                                      16            The complaint alleges that on or about May 20, 2020, Plaintiff received
                                      17 electronic correspondence from Citigroup stating, “There are elements of your claim
                                      18 that lack creditability,” and therefore removing the previously-credited $10,000
                                      19 from the 2020 account. (Id. ¶ 30.) Plaintiff alleges he was then informed that his
                                      20 account was overdrawn. (Id.)
                                      21            Based on these allegations, Plaintiff alleges claims against Citibank for
                                      22 Violation of Business and Professions Code §§ 17200 et seq. (id. ¶¶ 32-42);
                                      23 Violation of Electronic Funds Transfer Act 15 U.S.C. § 1693 (id. ¶¶ 43-52);
                                      24 Invasion of Privacy (id. ¶¶ 53-62); Violation of California Financial Information
                                      25 Privacy Act, California Financial Code §§ 4050 et seq. (id. ¶¶ 63-77); Intentional
                                      26 Misrepresentation and Concealment (id. ¶¶ 78-86); Negligent Misrepresentation (id.
                                      27 ¶¶ 87-90); Unjust Enrichment ((id. ¶¶ 91-94); Conversion ((id. ¶¶ 95-98); Violations
                                      28
                                           FKKS:2971830v.2 28253.800                    3
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
                    Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 9 of 21 Page ID #:191




                                       1 of California Uniform Commercial Code ((id. ¶¶ 99-109); and seeking declaratory
                                       2 relief ((id. ¶¶ 110-112).
                                       3            B.       The Arbitration Agreements.
                                       4            It is undisputed between the parties that Plaintiff had two checking accounts
                                       5 with Citibank: the 2010 Account and the 2020 Account. The 2010 Account, opened
                                       6 in November 2010, is the subject of Plaintiff’s claims regarding fraudulent wire
                                       7 transfers. The 2020 Account was opened on May 8, 2020, and is the subject of
                                       8 Plaintiff’s claims in the Complaint concerning the purported unjust removal of funds
                                       9 from his account by Citibank.
                                      10            1. The 2020 Account and Agreement.
                                      11            According to the Declaration of July Elly, Manager of the Citibank branch of
                                      12 in Long Beach where Plaintiff opened the 2020 Account (the “Elly Decl.”). As set
2029 Century Park East, Suite 2500N




                                      13 forth in the Elly Decl., it was Citibank’s custom and practice in May 2020 that every
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 time a customer opened a checking account, they were (1) provided with a copy of
                                      15 the then-current Agreement, and (2) required to sign the Signature Card, and
                                      16 Plaintiff was no different. (Elly Decl. ¶¶ 6, 7-9.)
                                      17            By signing the Signature Card, Plaintiff agreed to be bound by the terms of
                                      18 the Agreement, in the following language in bold, which appears directly above his
                                      19 signature:
                                      20                     By signing below, I: (1) confirm that I have received and
                                                             agree to be bound by all Citibank, N.A. terms and
                                      21
                                                             conditions applicable to my account(s), including the
                                      22                     Client Manual Consumer Accounts, its Marketplace
                                                             Addendum and/or any applicable loan note(s) or
                                      23
                                                             agreement(s), and (2) understand and acknowledge that,
                                      24                     if applicable, such note(s)/agreement(s) provide that any
                                                             dispute between us will be resolved by binding
                                      25
                                                             arbitration.
                                      26
                                      27            (Elly Decl. ¶ 8.) The signed 2020 Signature Card is attached as Exhibit 2 to

                                      28
                                           FKKS:2971830v.2 28253.800                     4
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 10 of 21 Page ID #:192




                                       1 the Elly Decl.
                                       2            The Agreement that was in effect in May 2020 when the Plaintiff opened his
                                       3 account is attached as Exhibit 1 to the Elly Decl. The Agreement first alerts
                                       4 customers to the arbitration provision on page 1, where it states in enlarged
                                       5 typeface:
                                       6                     This manual contains some important information you
                                                             should know about your deposit relationship with
                                       7
                                                             Citibank. It is an agreement between you and us. . . .This
                                       8                     manual also contains an arbitration provision that covers
                                                             all disputes between us. Please review this Client Manual
                                       9
                                                             thoroughly – and keep it for future reference. (Elly Decl.
                                      10                     ¶ 9, Ex. 1 at 1.)
                                      11
                                                    The full arbitration provision is laid out on pages 58-61 of the 2019
                                      12
2029 Century Park East, Suite 2500N




                                           Agreement and provides, in part:
                                      13
   Los Angeles, California 90067
        P (310) 579-9600




                                      14
                                                             Arbitration
                                      15                     PLEASE READ THIS PROVISION OF THE
                                      16                     AGREEMENT CAREFULLY. [Emphasis in original.]
                                                             THIS SECTION PROVIDES THAT DISPUTES MAY
                                      17                     BE RESOLVED BY BINDING ARBITRATION.
                                      18                     ARBITRATION REPLACES THE RIGHT TO GO TO
                                                             COURT, HAVE A JURY TRIAL OR INITIATE OR
                                      19                     PARTICIPATE IN A CLASS ACTION. IN
                                      20                     ARBITRATION, DISPUTES ARE RESOLVED BY AN
                                                             ARBITRATOR, NOT A JUDGE OR JURY.
                                      21                     ARBITRATION PROCEDURES ARE SIMPLER AND
                                      22                     MORE LIMITED THAN IN COURT. THIS
                                                             ARBITRATION PROVISION IS GOVERNED BY THE
                                      23                     FEDERAL ARBITRATION ACT (FAA), AND SHALL
                                      24                     BE INTERPRETED IN THE BROADEST WAY THE
                                                             LAW WILL ALLOW. [Emphasis in original.] (Elly
                                      25                     Decl. ¶ 9, Ex. 1 at 58.)
                                      26
                                                                                        **
                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                      5
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 11 of 21 Page ID #:193




                                       1                     Covered Disputes. You or we may arbitrate any
                                                             claims, dispute or controversy between you and us
                                       2
                                                             arising out of or related to your account(s), a previous
                                       3                     related account or our relationship (called “Disputes”).
                                                             If arbitration is chosen by any party, neither you nor
                                       4
                                                             we will have the right to litigate that Dispute in court
                                       5                     or have a jury trial on that Dispute. [Emphasis in
                                                             original.]
                                       6
                                                             Except as stated below, all Disputes are subject to
                                       7                     arbitration no matter what legal theory they are based on
                                       8                     or what remedy (damages, or injunctive or declaratory
                                                             relief) they seek, including claims based on contract, tort
                                       9                     (including intentional tort), fraud, agency, you or our
                                      10                     negligence, statutory or regulatory provisions, or any
                                                             other sources of law; claims made as counterclaims,
                                      11                     cross-claims, third party claims, interpleaders or
                                      12                     otherwise; claims made regarding past, present or future
                                                             conduct; and claims made independently or with other
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067




                                                             claims. Disputes include any unresolved claims
        P (310) 579-9600




                                      14                     concerning any services relating to such account,
                                                             including without limitation, safe deposit box services,
                                      15                     wire transfer services, and use of a Citibank Banking
                                      16                     Card or Citibank Banking Card displaying the
                                                             MasterCard Brand Mark. This also includes claims made
                                      17                     by or against anyone connected with us or you or
                                      18                     claiming through us or you, or by someone making a
                                                             claim through us or you, such as a joint account owner,
                                      19                     account beneficiary, employee, agent, representative,
                                      20                     predecessor or successor, heir, assignee, trustee in
                                                             bankruptcy, or an affiliated/parent/subsidiary company.
                                      21                     A party who initiates a proceeding in court may elect
                                      22                     arbitration with respect to any dispute advanced in that
                                                             proceeding by any other party. Disputes also include
                                      23                     claims relating to the enforceability or interpretation of
                                      24                     any of these arbitration provisions. Any questions about
                                                             whether Disputes are subject to arbitration shall be
                                      25                     resolved by interpreting this arbitration in the broadest
                                      26                     way the law will allow it to be enforced. (Id.)

                                      27                                                 **
                                      28
                                           FKKS:2971830v.2 28253.800                      6
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 12 of 21 Page ID #:194




                                       1
                                                             How Arbitration Works [Emphasis in original.]
                                       2
                                                             Arbitration shall be conducted by the American
                                       3                     Arbitration Association (“AAA”) according to this
                                                             arbitration provision and the applicable AAA arbitration
                                       4
                                                             rules in effect when the Dispute is filed (“AAA Rules”),
                                       5                     except where those rules conflict with this arbitration
                                                             provision. . . .Any in-person hearing will be held in the
                                       6
                                                             same city as the U.S. District Court closest to your
                                       7                     home.
                                       8                     Administration may be requested at any time, even when
                                                             there is a pending lawsuit, unless a trial has begun or a
                                       9                     final judgment entered. Neither you nor we waive the
                                      10                     right to arbitrate by filing or serving a complaint, answer,
                                                             counterclaim, motion or discovery in a court lawsuit. . . .
                                      11                     (Id. at 59.)
                                      12
                                                                                          **
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067
        P (310) 579-9600




                                      14                     Paying for Arbitration Fees [Emphasis in original.]
                                                             We’ll pay your share of the arbitration fee for an
                                      15                     arbitration of Disputes of $74,000 or less if they are
                                      16                     unrelated to debt collection. Otherwise, arbitration fees
                                                             will be allocated according to the applicable AAA Rules.
                                      17                     If we prevail, we may not recover our arbitration fees,
                                      18                     unless the arbitrator decides your Dispute was frivolous.
                                                             All parties are responsible for their own attorney’s fees,
                                      19                     expert fees and any other expenses, unless the arbitrator
                                      20                     awards such fees or expenses to you or us based on
                                                             applicable law. (Id. at 60.)
                                      21
                                      22                                                  **

                                      23                     Rules for Rejecting this Arbitration Provision
                                      24                     [Emphasis in original.]
                                                             You may reject this arbitration provision by sending a
                                      25                     written rejection note to us at: 100 Citibank Drive, Attn:
                                      26                     Arbitration Opt Out, San Antonio, TX 78245. Your
                                                             rejection notice must state that you reject the arbitration
                                      27                     provision and include your name, address, account
                                      28
                                           FKKS:2971830v.2 28253.800                       7
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 13 of 21 Page ID #:195




                                       1                     number and personal signature. Your rejection notice will
                                                             not apply to the arbitration provision(s) governing any
                                       2
                                                             other account(s) that you have or had with us. Rejection
                                       3                     of this arbitration provision won’t affect your other rights
                                                             or responsibilities under this Agreement, including use of
                                       4
                                                             this account. (Id. at 61.)
                                       5
                                                    Ms. Elly checked Citibank’s records and found no evidence that Plaintiff ever
                                       6
                                           followed these, or any, steps to reject the arbitration provision. (Elly Decl. ¶ 10.)
                                       7
                                                    2. The 2010 Account and Agreement.
                                       8
                                                    Plaintiff opened the 2010 Account in November 2010. (Elly Decl. ¶ 3.)
                                       9
                                           According to Ms. Elly, at the time Plaintiff opened the 2010 Account, he was
                                      10
                                           provided both an Agreement and a Signature Card. (Elly Decl. ¶¶ 6, 11-12.)
                                      11
                                           Specifically, Ms. Elly testifies in her declaration that it was Citibank’s custom and
                                      12
2029 Century Park East, Suite 2500N




                                           practice in November 2010 that every time a customer opened a checking account,
                                      13
   Los Angeles, California 90067




                                           they were (1) provided with a copy of the then-current Agreement, and (2) required
        P (310) 579-9600




                                      14
                                           to sign the Signature Card, and Plaintiff was no different. (Id., ¶¶ 6, 11-12.)
                                      15
                                                    While Ms. Elly made a diligent search of Citibank’s records, she was unable
                                      16
                                           to locate a copy of the 2010 Signature Card signed by Plaintiff. (Id., ¶ 12.)
                                      17
                                           However, page 49 of the 2010 Agreement, attached to the Elly Decl. as Exhibit 3,
                                      18
                                           contains a sample card, which states that:
                                      19
                                                             By signing below, I: (1) certify my tax status; (2) agree to
                                      20
                                                             be bound by any agreement governing any account
                                      21                     opened in the title indicated on this card. (Elly Decl. ¶ 13,
                                      22                     Ex. 3 at 49.)

                                      23              As detailed in the Elly Decl., based on Ms. Elly’s personal knowledge, this
                                      24 is the same card that Plaintiff would have signed when he opened the 2010 Account,
                                      25 and the account could not have been opened without Plaintiff signing such a
                                      26 Signature Card. (Elly Decl. ¶ 13.) By signing the 2010 Signature Card, Plaintiff
                                      27 agreed to be bound by the terms of “any agreements” governing the 2010 Account.
                                      28
                                           FKKS:2971830v.2 28253.800                       8
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 14 of 21 Page ID #:196




                                       1 (Elly Decl. ¶ 13, Ex. 3 at 49.)
                                       2            The 2010 Agreement that was in effect in November 2010 when the Plaintiff
                                       3 opened his account is attached as Exhibit 3 to the Elly Decl. The Agreement first
                                       4 alerts customers to the arbitration provision on page 8, where it states:
                                       5                     This Agreement contains an arbitration provision that
                                                             authorizes either party to elect mandatory and binding
                                       6
                                                             arbitration of certain disputes. The terms of the
                                       7                     arbitration provision are set forth in the section entitled
                                                             “Resolution of Disputes by Arbitration.” PLEASE READ
                                       8
                                                             THIS ARBITRATION PROVISION CAREFULLY.
                                       9                     [Emphasis in original.] (Elly Decl. ¶ 14, Ex. 3 at 8.)
                                      10
                                           The full arbitration provision is laid out on pages 45-48 of Exhibit 3 and provides, in
                                      11
                                           part:
                                      12
                                                             Resolution of Disputes by Arbitration
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067
        P (310) 579-9600




                                      14                     PLEASE READ THIS PROVISION OF THE
                                                             AGREEMENT CAREFULLY. THIS SECTION
                                      15                     CONTAINS IMPORTANT INFORMATION
                                      16                     REGARDING YOUR DEPOSIT, READY CREDIT,
                                                             CHECKING PLUS OR CHECKING PLUS
                                      17                     (VARIABLE RATE) ACCOUNTS AND THE
                                      18                     SERVICES RELATED THERETO. IT PROVIDES
                                                             THAT EITHER YOU OR WE CAN REQUIRE THAT
                                      19                     ANY DISPUTES BE RESOLVED BY BINDING
                                      20                     ARBITRATION. ARBITRATION REPLACES THE
                                                             RIGHT TO GO TO COURT, INCLUDING THE RIGHT
                                      21                     TO PARTICIPATE IN A CLASS ACTION OR
                                      22                     SIMILAR PROCEEDING. IN ARBITRATION, THE
                                                             DISPUTE IS SUBMITTED TO A NEUTRAL PARTY,
                                      23                     AN ARBITRATOR, INSTEAD OF A JUDGE OR
                                      24                     JURY. ARBITRATION PROCEDURES ARE
                                                             SIMPLER AND MORE LIMITED THAN RULES
                                      25                     APPLICABLE IN COURT. [Emphasis in original.]
                                      26                     (Elly Decl. ¶ 14, Ex. 3 at 45.)

                                      27                                                 **
                                      28
                                           FKKS:2971830v.2 28253.800                      9
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 15 of 21 Page ID #:197




                                       1
                                                             Agreement to Arbitrate Disputes [Emphasis in
                                       2
                                                             original.]
                                       3                     Either you or we may elect, without the other’s consent,
                                                             to require that any dispute between us, or concerning
                                       4
                                                             your Citibank deposit, Ready Credit, Checking Plus, or
                                       5                     Checking Plus (variable rate), except those disputes
                                                             specifically excluded below, be resolved by binding
                                       6
                                                             arbitration. (Id.)
                                       7
                                       8                                                  **

                                       9                     Disputes Covered by Arbitration [Emphasis in
                                      10                     original.]
                                                             Any claim or dispute relating to or arising out of your
                                      11                     deposit, Ready Credit, Checking Plus or Checking Plus
                                      12                     (variable rate) account, this agreement, or our
                                                             relationship, will be subject to arbitration. All disputes
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067




                                                             are subject to arbitration, no matter what legal theory
        P (310) 579-9600




                                      14                     they are based on or what remedy (damages, or
                                                             injunctive or declaratory relief) they seek. Disputes
                                      15                     include any unresolved claims concerning any services
                                      16                     relating to such account, including, without limitation,
                                                             safe deposit box services, wire transfer services, and use
                                      17                     of a Citibank Banking Card or Citibank Banking Card
                                      18                     displaying the MasterCard Brand Mark . . . . Disputes
                                                             include claims based on any theory of law, contract,
                                      19                     statute, regulation, tort (including fraud or any intentional
                                      20                     tort), or any other legal or equitable ground, and include
                                                             claims made as counterclaims, cross-claims, third party
                                      21                     claims, interpleaders or otherwise. A party who initiates a
                                      22                     proceeding in court may elect arbitration with respect to
                                                             any dispute advanced in that proceeding by any other
                                      23                     party . . . . Disputes also include claims relating to the
                                      24                     enforceability or interpretation of any of these arbitration
                                                             provisions. Any questions about whether disputes are
                                      25                     subject to arbitration shall be resolved by interpreting this
                                      26                     arbitration provision in the broadest way the law will
                                                             allow it to be enforced. (Id.)
                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                      10
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 16 of 21 Page ID #:198




                                       1                                                  **
                                       2
                                                             Commencing an Arbitration [Emphasis in original.]
                                       3                     The party filing an arbitration must choose one of the
                                                             following neutral arbitration forums and follow its rules
                                       4
                                                             and procedures for initiating and pursuing an arbitration:
                                       5                     American Arbitration Association or JAMS. . . .The
                                                             arbitration shall be conducted in the same city as the U.S.
                                       6
                                                             District Court closest to your home address, unless the
                                       7                     parties agree to a different location in writing. (Id. at 46.)
                                       8
                                                                                          **
                                       9
                                      10                     Costs [Emphasis included in original.]
                                                             The party initiating the arbitration shall pay the initial
                                      11                     filing fee. If you file the arbitration and an award is
                                      12                     rendered in your favor, we will reimburse you for your
                                                             filing fee. If there is a hearing, we will pay the fees and
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067




                                                             costs for the first day of that hearing. All other fees and
        P (310) 579-9600




                                      14                     costs will be allocated in accordance with the rules of the
                                                             arbitration forum. However, we will advance or
                                      15                     reimburse filing and other fees if the arbitrator rules that
                                      16                     you cannot afford to pay them or finds other good cause
                                                             for requiring us to do so, or if you ask us and we
                                      17                     determine there is good reason for doing so. Each party
                                      18                     shall bear the expense of their respective attorneys,
                                                             experts, and witnesses and other expenses, regardless of
                                      19                     who prevails, but a party may recover any or all expenses
                                      20                     from another party if the arbitrator, applying applicable
                                                             law, so determines. (Id. at 47.)
                                      21
                                      22                                                  **

                                      23                     Governing Law [Emphasis included in original.]
                                      24                     You and we agree that our relationship includes
                                                             transactions involving interstate commerce and that these
                                      25                     arbitration provisions are governed by, and enforceable
                                      26                     under, the Federal Arbitration Act. To the extent state
                                                             law is applicable, the laws of the state governing your
                                      27                     account relationship apply. (Id.)
                                      28
                                           FKKS:2971830v.2 28253.800                       11
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 17 of 21 Page ID #:199




                                       1
                                           III.     ARGUMENT
                                       2
                                                    A.       The Court Should Compel Arbitration of Plaintiff’s Claims
                                       3
                                                             Pursuant to the Federal Arbitration Act.
                                       4
                                                    If a lawsuit is already pending on a claim that is otherwise subject to
                                       5
                                           arbitration, as is the case here, an order compelling arbitration may be obtained by
                                       6
                                           either petition or motion, and an order staying the pending action may be granted
                                       7
                                           concurrently therewith. 9 U.S.C. §§ 1-6. The arbitration agreement at issue here
                                       8
                                           specifically says that it is governed by the Federal Arbitration Act (“FAA”). (See
                                       9
                                           Elly Decl. ¶ 14, Ex. 1 at 58; id., Ex. 3 at 46.) The FAA provides that “[a] written
                                      10
                                           provision in . . . a contract evidencing a transaction involving commerce to settle by
                                      11
                                           arbitration a controversy thereafter arising out of such contract or transaction, or the
                                      12
                                           refusal to perform the whole or any part thereof . . . shall be valid, irrevocable, and
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067




                                           enforceable, save upon such grounds as exist at law or in equity for the revocation of
        P (310) 579-9600




                                      14
                                           any contract.” 9 U.S.C. § 2; see also Southland Corp. v. Keating, 465 U.S. 1, 10
                                      15
                                           (1984) (“Congress has thus mandated the enforcement of arbitration agreements.”).
                                      16
                                                    The FAA embodies a strong federal policy favoring arbitration. Keating, 465
                                      17
                                           U.S. at 10; accord Armendariz v. Found. of Health Psychcare Servs., 24 Cal. 4th 83,
                                      18
                                           97 (2000) (“California law, like federal law, favors enforcement of valid arbitration
                                      19
                                           agreements.”). The FAA prevails, under the Supremacy Clause in the United States
                                      20
                                           Constitution, over conflicting state arbitration requirements regarding claims within
                                      21
                                           the coverage of the FAA. Keating, 465 U.S. at 12. The FAA preempts state laws
                                      22
                                           precluding or restricting arbitration of those claims or any other conflicting state
                                      23
                                           arbitration requirements. Id.
                                      24
                                                    In ruling on a petition to compel arbitration, this Court is required to make a
                                      25
                                           finding only of the arbitration agreement’s existence, not an evidentiary
                                      26
                                           determination of its validity. Sherman v. CLP Res., Inc., No. CV 12-8080-
                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                    12
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 18 of 21 Page ID #:200




                                       1 GW(PLAx), 2015 WL 13542760, at *4 (C.D. Cal. June 22, 2015) (Wu, J.) (citing
                                       2 Condee v. Longwood Mgmt. Corp., 88 Cal. App. 4th 215, 218-219 (2001)
                                       3 (“Petitioner need only allege the existence of an agreement” and “must attach a copy
                                       4 of the agreement to the petition, or its provisions shall be set forth in the petition”).
                                       5            Here, Plaintiff and Citibank unequivocally agreed to submit any and all
                                       6 claims or disputes relating to or arising out of Plaintiff’s two checking accounts,
                                       7 whether based on contract, tort or otherwise, to binding arbitration in accordance
                                       8 with the FAA. (See Elly Decl. ¶¶ 8, 13.) A review of the Complaint shows that
                                       9 Plaintiff’s claims on their face relate to and arise out of his two checking accounts
                                      10 with Citibank. Accordingly, the Court should compel arbitration of the Complaint.
                                      11 9 U.S.C. § 4 (where there is a written agreement to arbitrate and a party refuses a
                                      12 request to arbitrate, the Court may compel arbitration on petition of the other party).
2029 Century Park East, Suite 2500N




                                      13            Plaintiff cannot feign ignorance of the fact that he agreed to resolve any and
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 all disputes with Citibank pursuant to FAA arbitration because in his own
                                      15 complaint, he admits that he has been a Citibank customer for 23 years, and that
                                      16 when he “opened his checking account with Defendant CITIBANK, he entered into
                                      17 a written agreement” with them. (See Compl. ¶¶ 12-13.) Further, this action
                                      18 involves two separate checking accounts: the 2010 Account and the 2020 Account.
                                      19 In both instances, Plaintiff was provided with an Agreement clearly designating
                                      20 binding arbitration under the FAA. (See Elly Decl. ¶¶ 9, 14, Ex. 1 at 58; id., Ex. 3 at
                                      21 46.) The 2019 Agreement binds Plaintiff to arbitration on both the 2020 Account
                                      22 and “any claims, dispute or controversy between [Plaintiff] and [Defendant] arising
                                      23 out of or related to [Plaintiff’s] account(s), a previous related account or our
                                      24 relationship.” (See Elly Decl. ¶ 9, Ex. 1 at 58.) The 2019 Agreement lays out the
                                      25 rules and processes for rejecting the arbitration provision; nowhere in his complaint
                                      26 does Plaintiff contend that he ever attempted to reject these provisions through that,
                                      27 or any other, process. (See Elly Decl. ¶¶ 9-10, Ex. 1 at 61.) Further, the November
                                      28
                                           FKKS:2971830v.2 28253.800                   13
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 19 of 21 Page ID #:201




                                       1 2010 Agreement binds Plaintiff to arbitration on the 2010 Account. (See Elly Decl.
                                       2 ¶ 14, Ex. 3 at 45-48.) Thus, Plaintiff bound himself to arbitration under two
                                       3 separate Agreements.
                                       4             Furthermore, each time Plaintiff opened an account, he was required to sign a
                                       5 Signature Card confirming his understanding of the Agreements’ provisions. In
                                       6 2010, he signed a Signature Card that acknowledged that he agreed “to be bound by
                                       7 any agreement governing any account opened in the title indicated on this card.”
                                       8 (See Elly Decl. ¶ 13, Ex. 3 at 49.) Again, in 2020, he signed a Signature Card that
                                       9 acknowledged that he “received and agree to be bound by all Citibank, N.A. terms
                                      10 and conditions, applicable to [his] account(s), including the Client Manual
                                      11 Consumer Accounts,” and specifically that he understood and acknowledged that
                                      12 such Agreements “provide that any dispute between us will be resolved by binding
2029 Century Park East, Suite 2500N




                                      13 arbitration.” (See Elly Decl. ¶ 8, Ex. 2.) There is no question that Plaintiff agreed to
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 FAA arbitration.
                                      15            The California Supreme Court has held that when the parties agree that
                                      16 proceedings will be governed by the FAA, that agreement is binding. Cronus Invs.,
                                      17 Inc. v. Concierge Servs., 35 Cal. 4th 376, 394 (2005). Federal courts agree. See
                                      18 Williams v. Eaze Solutions, Inc., __ F. Supp. 3d __, 2019 WL 5312956, at *2 (N.D.
                                      19 Cal. Oct. 21, 2019) (“It is the specific provision [of the agreement] designating the
                                      20 FAA that governs arbitration.”); SST Millennium LLC v. Mission St. Dev., No. 18-
                                      21 cv-06681-YGR, 2019 WL 2342277, at *3 & n.4 (N.D. Cal. June 3, 2019)
                                      22 (compelling arbitration where agreement stated that the FAA “will govern the
                                      23 interpretation and enforcement of the arbitration provisions”). The California Court
                                      24 of Appeal applied this same rule to a similar arbitration provision in Rodriguez v.
                                      25 Am. Techs., Inc., 136 Cal. App. 4th 1110, 1112 (2006). The Court of Appeal
                                      26 reversed denial of arbitration because there were other claims not subject to the
                                      27 arbitration agreement. The same result is required here. Every one of Plaintiff’s
                                      28
                                           FKKS:2971830v.2 28253.800                  14
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 20 of 21 Page ID #:202




                                       1 claims for relief are governed by arbitration under the FAA, so there is no reason not
                                       2 to compel arbitration.
                                       3            B.       The 2019 Agreement Binds Plaintiff to Arbitration With All
                                       4            Parties to This Dispute, Including Early Warning Systems.
                                       5            Citibank requests that this Court enter an order directing arbitration between
                                       6 all parties in this dispute, as the 2019 Agreement binds Plaintiff to arbitration with
                                       7 both Citibank and EWS. Plaintiff acknowledges in his complaint that EWS served
                                       8 as Citibank’s agent. (See Compl. ¶ 38.) The 2019 Agreement broadly provides that
                                       9 disputes made by or against anyone “connected with” Citibank, including agents,
                                      10 must be resolved through arbitration. (Elly Decl., Ex. 1 at 58.) Courts have
                                      11 previously found that agents of Citibank, like EWS here, can compel arbitration.
                                      12 See Lomeli v. Midland Funding, LLC, No. 19-CV-01141-LHK, 2019 WL 4695279,
2029 Century Park East, Suite 2500N




                                      13 at * 10 (N.D. Cal. Sept. 26, 2019) (concluding that “Midland Funding, as Citibank’s
   Los Angeles, California 90067
        P (310) 579-9600




                                      14 assignee, now possesses all Citibank’s rights under the Card Agreement, including
                                      15 the right to compel arbitration”). Therefore, the arbitration provision to which
                                      16 Plaintiff bound himself applies to both Citibank and EWS.
                                      17            C.       The Court Should Stay This Action Pending the Arbitration.
                                      18            Citibank also requests that the Court stay this action pending the completion
                                      19 of the arbitration pursuant to the FAA. In this regard, 9 U.S.C. § 3 provides:
                                      20                     If any suit or proceeding be brought in any of the courts
                                                             of the United States upon any issue referable to
                                      21
                                                             arbitration under an agreement in writing for such
                                      22                     arbitration, the court in which such suit is pending, upon
                                                             being satisfied that the issue involved in such suit or
                                      23
                                                             proceeding is referable to arbitration under such an
                                      24                     agreement, shall on application of one of the parties stay
                                                             the trial of the action until such arbitration has been had
                                      25
                                                             in accordance with the terms of the agreement, providing
                                      26                     the applicant for the stay is not in default in proceeding
                                      27                     with such arbitration.

                                      28
                                           FKKS:2971830v.2 28253.800                      15
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
              Case 2:21-cv-04237-FLA-MRW Document 12 Filed 06/06/21 Page 21 of 21 Page ID #:203




                                       1 Accord Cal. Civ. Proc. Code § 1281.4 (where arbitration has been ordered, court,
                                       2 upon motion, shall stay action pending arbitration).
                                       3
                                       4 IV.        CONCLUSION
                                       5            By this Motion, Citibank demands that Plaintiff voluntarily agree to submit
                                       6 his claims to arbitration. In the absence of such voluntary agreement, Citibank
                                       7 seeks to have this Court issue its order directing arbitration pursuant to the
                                       8 arbitration agreement between the parties, and staying this action pending a
                                       9 resolution of the arbitration proceeding, retaining jurisdiction to confirm any award
                                      10 obtained in the arbitration.
                                      11
                                      12 DATED: June 6, 2021                     Respectfully submitted,
2029 Century Park East, Suite 2500N




                                      13
   Los Angeles, California 90067




                                                                                 FRANKFURT KURNIT KLEIN + SELZ PC
        P (310) 579-9600




                                      14
                                      15
                                      16                                         By: /s/ Tricia L. Legittino
                                      17                                             Tricia L. Legittino
                                                                                     Attorney for CITIBANK, N.A.
                                      18                                             improperly sued herein as Citigroup Inc.
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           FKKS:2971830v.2 28253.800                  16
                                              DEFENDANT CITIBANK, N.A.’S NOTICE OF MOTION AND MOTION FOR AN ORDER COMPELLING
                                                  ARBITRATION AND STAYING ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
